IN THE COURT OF APPEALS OF IOWA

                                     No. 17-1767
                               Filed January 10, 2018


IN THE INTEREST OF L.B.,
Minor Child,

A.K., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Crawford County, Mary L. Timko,

Associate Juvenile Judge.



      A mother appeals the termination of her parental rights to her child.

AFFIRMED.




      Martha A. Sibbel of the Law Office of Martha Sibbel, P.L.C., Carroll, for

appellant mother.

      Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

      Kara L. Minnihan, Onawa, guardian ad litem for minor child.




      Considered by Danilson, C.J., and Doyle and Mullins, JJ.
                                            2


DANILSON, Chief Judge.

       A mother appeals the termination of her parental rights to her child, L.B.,

pursuant to Iowa Code section 232.116(1)(h) (2017).1 The mother contests the

juvenile court’s finding the need for removal would still exist at the end of a six-

month extension of time and the determination to terminate the mother’s parental

rights to L.B. The mother asserts the State failed to show reasonable efforts

were made toward reunification.

       L.B. was removed from the mother’s care on December 15, 2016—

approximately two weeks after L.B.’s birth—because the mother was not able to

appropriately care for L.B. The mother was not feeding L.B. as frequently and in

the amount necessary to promote L.B.’s weight gain. L.B. was readmitted to the

hospital about one week after her birth due to dehydration and improper

nutritional intake. The mother was also not properly caring for L.B.’s hygiene,

causing L.B. to develop sores on her neck. And the mother violated the safety

plan by moving into an apartment with her paramour and L.B. despite the

requirement she reside with a friend who had agreed to oversee the care of L.B.

       After L.B.’s removal, the department of human services (DHS) provided a

plethora of services to work toward reunification, including case management;

paternity testing; safety services through Boys Town; Family Safety, Risk, and

Permanency (FSRP) services; transportation; supervised visitation; and home

inspections and treatments for bed bugs. DHS also provided a mental-status




1
 The juvenile court also terminated the father’s parental rights upon the father’s consent.
The father does not appeal.
                                            3


examination and psychological evaluation of the mother. It was determined the

mother’s full scale IQ is 55.

       Despite help from DHS—including placement of charts in the mother’s

home to help the mother remember things such as when to feed and how to

bathe L.B., extended visit times, and individualized help with parenting skills—the

mother was not able to progress past fully-supervised visitation. The mother’s

DHS case manager testified that during visits the mother needed prompting to

remember to feed L.B. on time and required direction on how to properly handle

L.B. and soothe L.B. when she was crying. The case manager opined due to the

mother’s lower functioning, inability to retain information respecting L.B.’s care,

and reliance on prompting to care for L.B. during visits, the mother is not able to

parent L.B. and L.B. could not be safely returned to the mother’s care.

       L.B. remains small and requires a regular feeding schedule to continue to

gain weight and grow. L.B. also has developmental delays and requires special

attention and help with developmental tasks—such as practicing sitting up,

crawling, and using developmental toys—to get back on track. When attempting

to work with L.B. on developmental tasks during visits, the mother needed

repeated prompting to persist in a task rather than discontinue the task.

       After the termination hearing held September 7 and 21, 2017, the juvenile

court entered an order terminating the mother’s parental rights to L.B. under

section 232.116(1)(h).2 The court stated:



2
  Section 232.116(1)(h) provides there are grounds for termination when the child is
three years of age or younger, has been adjudicated a child in need of assistance, has
been out of the parent’s care for at least six months of the last twelve months or the last
                                          4


                It is clear from the FSRP reports and testimony that when
       there is any deviation from the “usual,” [the mother] cannot figure
       out how to pivot. [The mother] . . . is a concrete thinker as opined
       by Psychologist Russel A. Moulton. As such, [the mother] has
       difficulty reacting to a situation that does not follow the exact
       pattern of which she is familiar. This is a problem for [L.B.]’s safety
       as she grows and becomes more mobile, independent, and
       curious. . . .
                FSRP has worked creatively with [the mother] to assist [her]
       in grasping even the most basic parenting responsibilities. There is
       a chart that outlines the time as to when feeding is to take place as
       well as what to do during and after feeding. There is a chart to
       show how to make a bottle appropriately. There is a chart as to
       how to bathe a child. . . .
                Charts of this nature are good teaching tools if the parent is
       able to generalize off the chart. [The mother] cannot do this. [L.B.]
       appeared to be fed only when it was shown on the chart or when
       prompted. . . .
                . . . . There are so many possibilities that cannot begin to be
       charted on a chart. [The mother] need[s] to learn how to be a
       parent and be able to be in tune with [her] child and respond to her
       needs. There is no real evidence to suggest that [the mother] is
       even close to being able to do that and there is no evidence to
       suggest that an additional six months of services would be able to
       teach that inherent parental skill.

       The mother appeals. We review termination proceedings de novo. In re

M.W., 876 N.W.2d 212, 219 (Iowa 2016).           “Our primary concern is the best

interests of the child.” In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

       The mother does not dispute the first three elements of section

232.116(1)(h) are established—L.B. is under the age of three, has been

adjudicated a child in need of assistance, and has been out of the mother’s care

for more than six consecutive months. Rather, the mother contends the juvenile

court should have granted her an additional six months to achieve reunification.

Iowa Code section 232.104(2)(b) provides a court may grant an additional six



six consecutive months, and there is clear and convincing evidence the child cannot be
returned to the custody of the parent at the present time.
                                         5


months to work toward reunification but requires the court to “enumerate the

specific factors, conditions, or expected behavioral changes which comprise the

basis for the determination that the need for removal of the child from the child’s

home will no longer exist at the end of the additional six-month period.”

      We agree with the juvenile court’s finding the concerns present will not be

resolved if the mother is granted an additional six months to seek reunification.

Unfortunately, the record establishes the mother’s lower functioning prevents her

from learning the skills necessary to respond to L.B.’s needs in the manner

required to ensure L.B.’s safety and to nurture L.B.’s growth. L.B. came to the

attention of DHS because she was malnourished due to the mother’s inability to

properly feed her. At the time of the termination hearing, the mother admitted

she still refers to the feeding chart to remember the appropriate times and

amounts of food to provide L.B. As the juvenile court noted, there are a number

of parenting scenarios that cannot be listed on a chart. The mother has not

shown she has the ability to safely parent L.B. without constant prompting and

direction from service providers. L.B. could not be returned to the mother’s care

at the time of the termination hearing, and the record does not establish an

additional six months would provide relief from the concerns for L.B.’s safety.

      L.B. deserves permanency in an environment that will ensure her safety

and allow for her “long-term nurturing and growth.” Iowa Code § 232.116(2).

The mother is not able to provide such an environment. We therefore find the

State made reasonable efforts toward reunification, there are grounds for

termination under section 232.116(1)(h), termination of the mother’s parental

rights is in L.B.’s best interests, and granting six additional months will not
                                        6


alleviate the concerns to L.B.’s safety or the need for termination of the mother’s

parental rights. We affirm.

      AFFIRMED.